Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 1 of 16




                   Exhibit 1
         Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 2 of 16



                                                                                                                 .) ?
                                                                                       EXECUTION COPY


                                            SETTLEMENT AGREEMENT

                  This SETTLEMENT AGREEMENT (hereinafter, the «Agreement") is made and entered

           into this _ _ day of November, 2015 (the "Effective Date"), by and among JOSEPH

           CHETRJT, CF 135 FLAT LLC, CF 135 WEST MEMBER LLC, and THE CHETRIT GROUP

           LLC (hereinafter, collectively the "Plaintiffs") and JSC BTA BANK and the CITY OF

           ALMATY, KAZAKHSTAN (hereinafter, collectively, "Kazakhstan Entities"), all of whom are

           referred to collectively as the "Parties" and individually as a "Pal'ty."

                  WHEREAS, on August 4, 2014, Plaintiffs entered into an agreement and assignment

           (together, the "Assignment") with Triadou SPY S.A, (together with its successors   and   assignees,

           "Triadou") to assign to CF 135 FLAT LLC Triadou's 50% intet·est in CF 135 WEST MEMBER

           LLC, which is a member of and possesses a 75% ownership interest in 135 WEST 52ND

           STREET HOLDER LLC, which is the sole member of 135 WEST 52ND STREET MEZZ LLC,

           which in tum is the sole member of 135 WEST 52ND STREET OWNER LLC, the owner of the

           property located at 135 West 52 nd Street, New York, New York (the "Property"), The 50%

           interest in CF 135 WEST MEMBER LLC that was the subject of the Assignment shall

           hereinafter be referred to as the "Flatotel Interest." The Assignment transferred the Flatotel

           Interest from Triadou to CF I 3.5 FLAT LLC, and as consideration obligated Plaintiffs, among

           other things, to pay $21 million to Triadou in installments (following the Assignment's

           execution).

                   WHEREAS, on or about May 14, 2013, 227 EAST 19th HOLDER LJ.C ("Holder")

           executed a promissory note (the "Note") in favor of Triadou evidencing a loan from Tl'iadou to

           Holder in the amount of $6 million in ft.utherance of the development of the fol'mcr Cabrini
                                                                                       th
           Hospital prope,iy (the "Cabrini Hospital Property"), located at 227 East ] 9 Street in Manhattan.

           Under the terms of a related agreement, Holder agreed that Triadou could, at Triadou's election,




CONFIDENTIAL                                                                                                Almaty-BTAO 162920
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 3 of 16




                                                                                        EXECUTION COPY


          exercised any time plior to re~aymerit of the Note (the "Option") con,vc-1t the Note to an equity

          participation in Holder, which was the beneficial owner of a 25% Tenancy in Cctrtmon fnterest

          in the Cabrini Hospital Property,

                  WHEREAS, Triadou did not exercise the Option and the Note was repaid in full in or

          about May, 2014.

                  WHEREAS, Triadou has instituted a series of proceedings (the "Proceedings") in the

          Supreme Court of the State of New York seeking payment of $21 milHon, plus interest, provided

           in the Assignment. A list of all of the Proceedings is attached he1'eto as Annex l.

                  WHEREAS Plaintiffs filed a certain interpleade1· action captioned Cf 13S FLAT LLC>

           CF 135 WEST MEMBER LLC and THE CHETRIT GROUP LLC v. TRIADOU SPY S.A., and

           CITY OF ALMATY, a Foreign Ctty, in New York State Supreme Court, New York County,

           Index #156814/15 which the City of Almaty removed to the United States District Court for the

           Southern District of New York, and which was assigned case m1mber 15-cv-05345 (AJN)

           (hereinafter, the "Lawsuit"),

                  WHEREAS, in the Lawsuit, the Kazakhstan Entities raised ce1tain counterclaims and

           cross-claims against, among others, Joseph Chetrit ("Chetrit"), Plaintiffs and Holdel' (the "Ct·oss

           Claims").

                  NOW, THEREFORE, for good and valuable consideration as set forth herein, the Parties

           agree as follows: [for the purpose of this Ag1·eement "Plaintlffs" shall include Chetrit and

           Holder]

                     1.   Indemnity.       The Kazakhstan Entities shaJl indemnify and hold Plaintiffs

           harmles3 from and against any loss, cost, damage or claim (including reasonable attorney's fees}

           arising out of any judgment entered against one or more of Plaintiffs arising out of claims of

           Triadou made in lhe Proceedings <lcscl'ibed ln Annex 1 or the Lawsuit or arising out of the
                                                             2




CONFIDENTIAL
                                                                                                            Almaty-BTA0162921
         Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 4 of 16




                                                                                        EXECUTION COPY

          Assignment (the "Indemnity"). The Indemnity does not cover inddental or consequential

           damages, lost profits or revenues, or diminuliun in value arbdng out of claims by parties other

           than Triadou or persons daiming to act on behalf of the Kazakhstan Entities.

                  2.    Jriadou Claims.       The Kazakhstan Entities at their sole cost and expense shall

          defend Plaintiffs in the Proceedings and the Lawsuit and any other action of Triadou against

           Plaintiffs arising out of the Assignment, including, but not limited to, any future ilct1011 by

           Triadou seeking any profit distribution under the Assignment. The Pa1ties acknowledge that one

           or more judgments have been entered in the Proceedings against Plaintiffs. In connection with

           the fndcmnity, the Kazakhstan Entities shall either (a) obtain a stay of the collection or

           enforcement of such judgments, or (b) pay or bond such judgments.

                  3.     Compliance with Indemnity. The Kazakhstan Entities shalJ be deemed ro have fully

           complied with the Indemnity upon the delivery to Plaintiff'> of either;

                           a.    A full release by Triadou of (i) all claims raised or which could have been

                   raised in the Proceedings and the Lawsuit and (ii) any and all claims that Triadou may

                  have against Plaintiffs under the Assignment; or

                           b,    Both (i) a final non-appeahible judgment dismissing any and all claims of

                  Triadou ogainst Plaintiffs (A) t·aised in the Proceedings or the Lawsuit and (B) arising

                   under the Assignment and (ii) vacating or satisfying, all judgments entered in the

                  Proceedings.

                  4.     Agreement Related to the Interests. The Parties agree to the following with respect

           to tht: flatote1 Interest and the Cabrini Interest:

                           a.    Kazakhstan Entities acknowledge und agree thnt the Note was paid in full

                   and they httve no interest in the Cabl'ini Hospital Property or any beneficial owner thereof

                   and waive all claims thel'eto.
                                                                 3




CONFIDENTIAL
                                                                                                            Almaty-BTAO 162922
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 5 of 16




                                                                                       EXECUTION COPY

                       b,   No later thart IO days following the recclpt of written consent from the

               holders of tmy mmtgage or mezzanine loan encumbering the Prope1ty or any interest

               thcreln, Plaintiffs shall, or shall cause any of their respective uffillates or related entities

               to, assign to the Kazakhstan Entities, or such other entity or person that JSC BTA Bank

               may designate in writing, the Flatotel Interest, by executing the assignment in the form

               annexed hereto as Annex 2 (the "Flatotel fnterest"). The parties acknowledge and agree

               that the assignment of the Flato tel Interest is subject to obtaining the prior written consent

               thereto of mortgage and mezzanine lenders (the "Lenders") holding a lien against the

               Property or membership interests in the owner of the Property. Prior to obtaining the

               consen~ of the Lenders, any funds that would have been paid to the Ka7.akhstan Entities

               pursuant to such assignment sh.all be held in escrow. Plaintiffs shall use comrnel'cially

               reasonable efforts to obtain the above referenced consent and approval. If this consent

               and approval is not obtained within 60 days of the Effective Date, Plaintiffs shall treat the

               Kazakhstan Entities as if they were holders of the Flatotel Interest and members of Cl<

               135 West Member LLC, as provided in the Operating Agreement and pursuant to the

               te1ms of thls Agreement as if consent and approval had been obtained, including (a)

               paying 10 the Kazakhstan Entities the amount of the Flatotel Interest Capital Account and

               37.5 % of the profits of the project, which they would have received as members, in

               accordance with the terms of this Agreement, and (b) affording to the Kazakhstan Entities

               all l:IU<lit and inspection rights. The above referenced consent and approval shall be

               waived if and when all obligations to the Lenders have been satisfied.

                       c.    Simultaneously with the assignment of the Flatotel Interest, the Parties (or,

               on behalf of the Kazakhstan Entities, such other entity or person as shall have been

               designated pursuant to section 4.b. above) shall execute an amended and restated limited
                                                          4




CONFIDENTIAL                                                                                                  Almaty-BTAO 162923
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 6 of 16




                                                                                      EXECUTION COPY

               liability company agreeme11t of CF 135 WEST MEMBER LLC (hereinafter, the

               "Campan)' LLC Agreement"),

                      d.    Subject to obtaining the consent of the Lenders, the Company LLC

               Agreement shall be in the form of the Operating Agreement executed by CF 135 FLAT

               LLC and Triadou, effective November 7, 2012, a copy of which is attached hereto 11s

               Annex 3, but with the Kazakhstan Entities, or such other entity or pel'son that JSC BTA

               Bank may designate in writing, replacing Tri.:1dou for all purposes thereunder. To the

               extent there is any conflict between the Operating Agreement and this Agreement, this

               Agreement shall govern.

                      e.    With respecl to foe Flatotcl Interest, the intert:sts a'lsigned to the Kazakhstan

               Entities, or such otber entity   01·   person that JSC BTA Bank may designate in writing,

               shall include all accompanying right, title and interest in and to CF 135 WEST

               MEMBER LLC, including, without limitation, aJI of Tiiadou's former 50% interest as a

               member in CF 135 WEST MEMBER LLC, (the "Membel'ship Interest") which it is

               agreed constitlltts 37 .5% of the entire Flatotel Pmject, all voting rights, if any, rights to

               distributions, and capital accounts in CF 135 WEST MEMBER LLC prior to th~

               Assignment, any sums that may be reflected on the CF 135 WEST MEMBER LLC's

               books otherwise 11s a !oan made by Triadou or any affiliate of Triadou, ihe right to

               receive distributions of cash or prope1·ty, including return of capital, and the tight to

               participate in 11nd receive prnfits and/or income from CF 135 WEST MEMBER LLC,

               together with any and al( other rights which Triadou ever had or to which it may hereafter

               be entitled as a membe1· of CF 135 WEST MEMBER LLC as set fo1th in the Company

               LLC Agreement or pursuant to applicable law or otherwise, including the right to 0onduct

               an audit,
                                                            5




CONFIDENTIAL
                                                                                                           Almaty-BTAO 162924
                                                                   -----------· . . .
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 7 of 16




                                                                                      EXECUTION COPY

                      f.    Th" C!lpltal Accounr, of the Kazakhstan Entities Membership It"lterest

               pursuant to Article III, Section 3 .4 of the CF ! 35 WBST MEMBER LLC Operating

               agreement, executed on or about November 7, 2012 (the "Operating Agreement"),

               attached as Annex 3, is, as of the date this Settlement Agreement is executed,

               $27,885,753.76. This has been computed as follows: Triadou contdbuted a totul of

               $40,885,753.76 toward the Note and the Flatotel Interest. $6,000,000.00 was paid in full

               repayment ofthe Note, and $1,000,000.00 in cash and $6,000,000.00 Wi:ts repaid in assets

               pursuant to the Assignment.

                       g,    A:-1y Capital Contributions or loans heretofo1·e made or that may be made in

               the future by Plaintiffs under Article III, Section 3.5 of the Operating Agreement, shall be

               treated as Loans under Section 3.5 (4)(i) and (4)(iii) and shall bear interest as set forth in

               the Operating Agreement. All Loans together with interest thereon at 13 ,25% per annum

               shall be repaid before any distributions of capital. Thereafter, distributions of capital shall

               be made. After all Loans, together with interest, and alI capital has been repaid as set

               forth herein, profits shall be distributed.

                       h.    Under no circumstances shall Plaintiffs be entitled to seek dilution of the

               Kazakhstan Entities Membership fnterest in CF 135 WEST MEMBER LI,(;, it being

               expressly understood that Plaintiffs waive any and all claims to seek dilution of the

               Membership Interest under Article III, Section 3.5 of the Operating Agreement or

               otherwise.

                       i.    The Paiiies shall execute for themsdves and any assignee any and all

               additional agreements or documents and shall take any and all actions necessary to

               promptly assign the Flatotel Interest to the Kazakhstan Entities, or such other entity or

               person that JSC BTA Bank may designate in writing as set fol'th herein, and subject to
                                                             6




CONFIDENTIAL
                                                                                                            Almatv-BTAO 1629?!'i
         Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 8 of 16




                                                                                        EXECU1'ION COPY

                  obtaining the Lenders' cons.;nt, including .iny Know-You1-•Customer or FIRPTA

                  ceititications tequil'ed.

                  5.       Distributions into E~_crow.   Any profit distribution amounts       to which U1e

           Kazakhstan Entities may be entitled pursuant to the Operating Agreement for the Flatotel Interest

           up to $21 million, plus interest as demanded in the Proceedings and an amount rnpresenting

           Tdadou's claim under lbe Assignment for future profits, shall be paid into an escrow account

           established for such purpose (the "Kazakhstan Escrow") until the Kazakhstan Entlties have

           complied with the Indemnity, at which point the escrow balance and any futute payments owed

           to the Kazakhstan Entities will be paid to an account designated by the Kazakhstan Entities. The

           Pmties agree that any Indemnity amounts shall onJy be paid from the Kazakhstan Escrow and no

           other source.

                  6.       Breach of Indemnity. If lhc Kazakhstan Entities are ln breach of the Indemnity,

           Plaintiffs ~hall have the right to deduct from Lht: Kazakhstan Escrow an amount equal to the

           amount Plaintiffs paid in connection with liability in the Proceedings descl'ibed in Annex I or the

           Lawsuit or other claims arising out of the Assignment that should have been indemnified

           hereunder by the Kazakhstan Entities. For the avoidance of doubt, Plaintiffs shall not be entitled

           to interest on any such amount. In the event of any breach of Indemnity, the Kazakhstan Entities

           shall have fifteen (15) days as of the date the Kazakhstan Entities receive notice of any such

           breach, to cure any such breach.

                  7.       Releases. (a) Except for claims arising out of this Agreement, (A) the Kazakhstan

           Entities release all claims that they may have against Plaintiffa, and (B) Plaintiffs release all

           claims that they may have against the Kazakhstan Entities. Upon execution of this Agreement,

           the Parties shall execute and file all required colllt documents pmswmt to which the Kazakhstan

           Entities shall discontinue with prejudice all cross claims and counterclaims against Plaintim.
                                                             7




CONFIDENTIAL
                                                                                                            Almaty-BTAO 162926
         Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 9 of 16




                                                                                         EXECUTION COPY


          For the avoidance of doubt, no claim against Mukhtar Ablyazov, Vik.tor Khrapunov, Ilyas

          Khrapunov, or Trim.luu is discontinued or waived, nor ls any claim to the inkrpleaded fond in the

          Lawsuit discon(lnued or waived.

                          (b) Upon execution of this Agreement, the Parties shall issue u joint press release

          stating:

                     "A civil dispute arose between the City of Almaty, Kazakhstan and JSC BTA Bank on

                     one side and The Chetrit Group LLC and its affiliates on the other side. This disp1.1te has

                     been amicably resolved after cooperation by The Chetrit Group LLC and its affiliates and

                     fmther evaluation by the City of Almaty and JSC BTA Bimk. The City of Almaty,

                     Ka.zakhstaa ,md JSC IlTA Bank have voluntarily dismissed with prejudice all claims

                     against Joseph Chetrit, The Chetrit Group LLC and its affiliates, The City of Almaty,

                     Kazakhstan and JSC BTA Bank wi1I continue to pursue claims against Mukhtar

                     Ablyamv> Viktor Khrapunov, Ilyas Khrapunov, and Triadou SPV S.A.';

                     8.    Cooperation. The Parties shall cooperate in good faith to effectuate this Agreement

          and in the prosecution or defense of the Proceedings described in Annex 1, the Lawsuit, or any

          other proceedings to which the Indemnity might apply.               Specifically, Plaintiffs agree to

          coopernte with thc Kazakhstan Entities including by (a) attending meetings and pmticipating in

           interviews as requested by the Kazakhstan Entities, at reasonable times convenient to both

          Parties, (b) providing to the Kazakhstan Entities, upon written request, any document, 1·ecord, or

          other tangible evidence in their possession rt:latlng to the Pro(;t:t:dings described in Annex 1, the

          Lawsuit, or any other proceedings to which the Indemnity might apply, or the subject matter

          thereof; (c) pmviding to the Ka2:akhstan Entities, upon written request, any truthful testimony,

          whether in the form of affidavit or live testimony at deposition, hearing, trial, or other legal

          proceeding; and (d) providing written notice to the Kt1zakJ1stan Entities before discussing the
                                                              8




CONFIDENTIAL                                                                                                  Almaty-BTAO 162927
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 10 of 16




                                                                                           EXECUTION COPY

          subject matter of the Proceedings described in Annex 1, the Lawsuit, 01· any other proceedings to

          which the Indemnity might apply, wlth anyone other than the Kazakhstan Etitities or Plaintiffs'

          counsel, lenders, pro~pectivc Iendl.lrs, brokers, joint venturers,     01·   proposed joint venturers,

           Written notice under this paragraph may be made by electronic mail to the e"mai1 addrcss(es) set

          forth in paragraph 10 of this Agreement, with all such written notices kept confidential by the

          Parties.

                     9.    Authqrlty, Simultaneously with the execution of this Agreement, the Kazakhstan

          Entities shall provide to Plaintiffs the opinion of their attorneys unconditionally opining that the

          individuals executing this Agreement on behalf of the Kazakhstan Entities have the power and

           authority to execute this Agreement and bind the Ka7,akhstan Entities and that the Kazakhstan

          Entities a1·e bound by the terms of this Agreement.

                     I0. Time is of the Essence. With regard to all acts set forth or referred to in th.is

           Agreement, time is of the essence.

                     11.   Govt!rning Law. This Agreement shall be governed by, and constmed in accordance

           wlth, the laws of the State of New York without regard to any applicable conflicts of law

           principles. Tile prevailing party shall have the right to collect from the other party its reasonable

           costs and necessary disbursements and attorneys' fees incuned in enforcing this Agreement, This

           also includes any costsi disbursements and fees incui1·ed by the prevailing pai-ty in its collection

           of such fees. Any action or proceeding between one or more of the Parties shall be brought in the

           United States District Coult for the Southern District of New York ur, if unavailable because of a

           lack of jurisdiction, New York State Supreme Court, and the Parties consent to the jurisdiction of

           such courts. Service on Plaintiffs may be made by mail to Sukenik, Segal & Graff, P.C., Attn:

           David Segal, Esq., at 404 Fifth Avenue, 5th floor, New Yot'k, New York, 10018, with a copy by

           e-mail to davidsegal@ssglaw.com. Service on the Kazakhstan Entities may be made by mail to
                                                             9




CONFIDENTIAL                                                                                                  Almaty-BTAO 162928
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 11 of 16




                                                                                        EXECUTION COPY

          Boies, Schiller & Flcx11er, LLP, 575 I.ex.lngton Avenue, Now York, New York, 10022, Attn;

          Matthew       L     Schwartz    and   Randall   Jackson,   Esq.,   with   a copy   by e~mail     to

          MLSchwartz@BSFLLP.com and RJackson@BSFLLP.com.

                  12.       Complete Agreement. The Parties acknowledge that thls Agreement, including all

          accompanylng Annexes, contains the full and complete agreement between and among them, and

          that there are no written, oral or implied agreements or understandings not specifically set forth

          herein. Each Party acknowledges that no other Party, or agent or attorney of any other Party, or

          any person, firm, corporation, trust, or any other entity has made any promise, representation, or

          warranty, whatsoever, express, implied, or statutory, not contained herein, concerning the subject

          matter hereof: to induce the execution of this Agreement. Each signatory also hereby

          acknowledges that he, she, or it has not executed this Agreement in reliance on any promise,

          representation, or warrnnty not contained herein.

                  13.       Amendments, This Agreement may not be amended except by a written agreement

          signed by l:le Pa1ty to be charged,

                  14.       Faxed, Electronic, and Du21icates of Originals. This Agreement may be executed in

           two or more counterparts. The execi1tion pages may contain orlginalj scanned, or photocopied

           signatures und • ay be delivered to the Parties by U.S. mail, facsimile, e-mail, or electronically,

          and each of which shall be deemed an original but all of which together shall constitute one and

          the same instrnmer.t. Third parties may rely on a photocopy of the fully executed Agreement or

          the counterpart signature pages.

                  15.       Construction of Agreement. This Agreement shall not be construed more strictly

          agaln8l one Party than against any other Party merely by virtue of the fact that it might be

           pl'epal'cd by counsel for one of the Parties, it being recognized that all Patties have contributed

           substantially and materially to the preparation of this Agreement.
                                                             10




CONFIDENTIAL                                                                                                Almaty-BTAO 162929
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 12 of 16




                                                                                EXECUTION COPY

                 16. Notice, All notices to be given horeundcr ,o;h~ll be made to the mail and email

          addresses set forth in paragraph IO hereof,

                                               [signatures onfollow;ng page]




                                                         11




CONFIDENTIAL                                                                                       Almaty-BT AO 162930
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 13 of 16




                                                                                                               EXECUTION COPY

                         WHERl::11ORE, the Parties intending to be legnl!y bound execL1te rhi$ Agreem$11t ;;ig of

                th~ Effective Date.


                JOSEPH CHETRJT
                                       --1· ,7
                                                    J ;1..             IJ---         APPROVED AS TO FORM BY:

                                           v"
                                 T'"            /            /
                By:           }        r/                              /1            SUKENIK, SEGAL & GRAFF. P.C.
                      Name: Josepl Chctrit                                           Alforney~ for Joseph Che tr/i, •.'f'he Che~'J!--.
                                    I,
                                                                                                                              Ciyl
                                                                                                      LL1 ( \ .·.
                                 /l                                                  Group LLC, CF J35 Flat l!LG, aml                ~S
                                ,,
                                ,tj
                                                                                     W9tMem~er
                                                         /'t1//
                                                                                                                                1 /
                CF    l 35 FLA T~t-"1
                                 /'     r/
                                        t  I
                                             /J                       ,--
                                                                 /'/.,!]-
                                                                                     £y: ;          c....Ji   t t'i; 1-·(J.,,i:
                By·.·-·-         , , ,,... V                     IL r       •             David C. Segal, Esq.       ..
                   N.i.rne: Jc,$fph Cherrit                                               Josh Graff, Esq.              'J
                      Titlt:, 7iJ1',orizcd Signatory                                      404 Fifth Avenue, 5th Flo'er
                             c/                                                           New York, New York 10018
                              .. .·. l' I t
                CF l 35 WEYf,M~~},ER f/4;/'j
                                                                                          E-mail:     davidsegal@ssglaw.com
                                                                                                      jgraft@ssgJaw.com
                            vj          ,·J
                                        1                / 1' LI
                By:        . /         ) t,--            V       ,Gr
                      Name: Jo,t71>h Chern!
                      Title: N.rthorized Signatory


                THE CHETRIT,Glt.i
                                  "1
                                             8JtP;d~
                                            l1    ,r.,j.,-
                                                     ;
                                  I      ,I I       I 'I ,,,.
                B ;        I f '-~ c--' v'
                 y --.....--r,'---- ------
                   Nt1me: Jo!)ijh Chetrit
                   Title: ~"'1orized Signatory


                                                                                     APPROYCD AS TO FORM BY:

                                                                                     BOIES, SCHILLER & FLEXNER UP
                                                                                                         ·. cmd rhe City of

                                                                                     By: -..~t----'-'11, _.,,,.,_.....,_,,_ _
                                                                                         f\, !   IV L.       .ii .,
                                                                                          Rnndall W. facbt, 1
                                                                                          575 Lexington Avem:c
                                                                                          N'ew York, New York 10022
                                                                                          E-metl: mlschwartz@bsfllp.com
                                                                                                      1jackscn@bsfllp.co111



                                                                                12




CONFIDENTIAL
                                                                                                                                          Almatv-BTAO 1629.11
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 14 of 16




                                                                                  EXECUTION COPY

                                                    Annex l

                                     List of Proceedings brought by '[riadou


           l.   Trfr1dou SPV S.A. v. CF 135 FLAT LLC, etal., No. 653462/2014 (Sup, Ct. N.Y. Cnty,

                Nov. W, 2014)


           2.   Triadou SPV S.A. v. CF 135 FLAT LLC,. et al., No, 650239/2015 (Sup. Ct. N.Y. Cnty,

                Jun. 26, 2015)

           3-   Trtadou SPV S.A. v. CF 135 FLAT LLC, et al., No. 154681 /2015 (Sup. Ct. N. Y. Cnty,

                May 11, 2015)


           4.   1'riadou SPV S.A. v. CF 135 FLAT LLC, et al., No. 156907/2015 (Sup. Ct. N.Y. Cnty,

                July 9, 2015),




                                                        13




CONFIDENTIAL
                                                                                                      Almaty-BTAO 162932
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 15 of 16




                                                                EXECUTION COPY

                                                  Annex~


                    f'l~totel Interest Assignment Ag1.'eement




                                                     14




CONFIDENTIAL
                                                                            Almaty-BTAO 162933
        Case 1:15-cv-05345-AJN-KHP Document 1204-1 Filed 12/20/19 Page 16 of 16




                                                                         EXECUTION COPY

                                              Annex 3


               CF 135 WEST MEMBER LLC Operating Agreement efft:ctlve November 7, 2012




                                                 15




CONFIDENTIAL
                                                                                        Almaty-BTAO 162934
